Citation Nr: 1539397	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-23 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for residuals, shell fragment wound of the right shoulder, muscle group I, on an extraschedular basis. 

2. Entitlement to an initial disability rating in excess of 30 percent for ischemic heart disease on and after July 1, 2011.

3. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2011, September 2011, and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the February 2011 rating decision, the RO granted an increased disability rating of 40 percent for the Veteran's service-connected residuals, shell fragment wound of the right shoulder, muscle group I, effective May 27, 2010.  In addition, the September 2011 rating decision granted a 100 percent evaluation for ischemic heart disease from April 20, 2011, to July 1, 2011.  As these are the maximum disability ratings available for these disabilities, the Board has re-characterized the issues as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Increased Disability Ratings

In connection with his claims for increased disability ratings, the Veteran last underwent VA examination in July 2011 and September 2011.  At the June 2015 Board hearing, the Veteran testified regarding his current symptoms.  In connection with his right shoulder disability, he reported that he had difficulty performing any activity above shoulder level and that he had adapted to using his left arm for various daily tasks.  With respect to his ischemic heart disease, the Veteran asserted that he became fatigued very easily and only could walk approximately one-hundred to two-hundred yards at a time.  With regard to his PTSD, he asserted that he now experienced a lot of depression and anxiety and avoided crowds entirely.  In addition, VA treatment records dated since the last VA examinations document a worsening of the Veteran's symptoms.  In particular, an April 2014 VA treatment record shows the Veteran reported recurrent dreams, nightmares, irritability, depression, and an inability to do the things he used to do due to physical and emotional symptoms.  

Upon review, the Board finds the evidence indicates that the Veteran's service-connected residuals, shell fragment wound of the right shoulder, muscle group I, ischemic heart disease, and PTSD have worsened in severity since the last VA examinations.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  As such, the Board finds additional examination is warranted to determine the current nature and severity of the service-connected disabilities on appeal.

Additionally, a January 2014 VA treatment record indicates the Veteran attended a VA therapy group for his PTSD from June 2010 to September 2010.  However, these records are not included in the Veteran's electronic file.  In addition, current VA treatment records indicate that certain documents were scanned from the VistA Imaging system but not associated with the electronic file.  As such, the Board finds the RO should obtain any outstanding VA treatment records for the Veteran dated from May 2009 to the present.

TDIU

The Board finds the claim of entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. 
§§ 3.1600(a), (b) (2015).  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from May 2009 to the present, to specifically include psychiatric treatment records dated from June 2010 to September 2010 and all records scanned from the VistA Imaging system.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals, shell fragment wound of the right shoulder, muscle group I, ischemic heart disease, and PTSD.  The electronic file, including a copy of this Remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria.  

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, schedule the Veteran for an examination with a VA vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The electronic file and a copy of this Remand should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the evidence, the specialist should provide an opinion that addresses the functional effects of the Veteran's service-connected disabilities alone, or acting in concert, on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of either the Veteran's nonservice-connected disabilities or age.  The specialist should note that the Veteran is service-connected for residuals, shell fragment wound of the right shoulder, muscle group I, ulnar neuropathy of the right arm, ischemic heart disease, and PTSD. 

A complete rationale for any opinion advanced must be provided.

4. Refer the claim for an extra-schedular rating for residuals of a shell fragment wound to the right shoulder, Muscle Group I to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b). 

5. After completing the above development, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




